 

Exhibit 10.1

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

Principal Amount:  Up to $200,000

 Dated as of November 12, 2020

 New York, New York

 

Tenzing Acquisition Corp., a British Virgin Islands corporation (“Maker”),
promises to pay to the order of Tenzing LLC, a Delaware limited liability
company, or its registered assigns or successors in interest or order (“Payee”),
the principal sum of up to Two Hundred Thousand Dollars ($200,000.00) in lawful
money of the United States of America, on the terms and conditions described
below.  All payments on this Note (unless the full principal is converted
pursuant to Section 15 below) shall be made by check or wire transfer of
immediately available funds to such account as Payee may from time to time
designate by written notice in accordance with the provisions of this Note.

 

  1. Repayment. The principal balance of this Note shall be payable on the
earliest to occur of (i) the date on which Maker consummates its initial
business combination and (ii) the date that the winding up of Maker is effective
(such date, the “Maturity Date”). The principal balance may be prepaid at any
time, at the election of Maker.

 

  2. Interest. This Note shall be non-interest bearing.

 

  3. Drawdown Requests. Payee, in its sole and absolute discretion, may fund up
to Two Hundred Thousand Dollars ($200,000.00) for costs reasonably related to
Maker’s consummation of an initial business combination. The principal of this
Note may be drawn down from time to time until the date on which Maker
consummates its initial business combination, upon written request from Maker to
Payee (each, a “Drawdown Request”). Each Drawdown Request must state the amount
to be drawn down, and must be in multiples of not less than Ten Thousand Dollars
($10,000) unless agreed upon by Maker and Payee. Payee, in its sole discretion,
shall fund each Drawdown Request no later than five (5) business days after
receipt of a Drawdown Request; provided, however, that the maximum amount of
drawdowns collectively under this Note shall not exceed Two Hundred Thousand
Dollars ($200,000.00). Once an amount is drawn down under this Note, it shall
not be available for future Drawdown Requests even if prepaid. Except as set
forth herein, no fees, payments or other amounts shall be due to Payee in
connection with, or as a result of, any Drawdown Request by Maker.

 

  4. Application of Payments. All payments received by Payee pursuant to this
Note shall be applied first to the payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, and then to the reduction of the unpaid principal
balance of this Note.

 

  5. Events of Default. The following shall constitute an event of default
(“Event of Default”):

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

 

(b) Voluntary Bankruptcy, etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 



 

 

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

6.Remedies.

 

(a)       Upon the occurrence of an Event of Default specified in Section 5(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)       Upon the occurrence of an Event of Default specified in Sections 5(b)
and 5(c) hereof, the unpaid principal balance of this Note and all other amounts
payable hereunder, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

7.       Waivers. Maker and all endorsers and guarantors of, and sureties for,
this Note waive presentment for payment, demand, notice of dishonor, protest,
and notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
or personal property that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.

 

8.       Unconditional Liability. Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to Maker or affecting Maker’s liability hereunder.

 

9.       Notices. All notices, statements or other documents which are required
or contemplated by this Note shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party.  Any notice or other communication so transmitted shall
be deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

10.    Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF.

 

11.    Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



 

 

  

12.    Trust Waiver.  Notwithstanding anything herein to the contrary, Payee
hereby waives any claim in or to any distribution of or from the trust account
(the “Trust Account”) established in connection with Maker’s initial public
offering (the “IPO”), and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any claim against the Trust Account for any reason
whatsoever; provided, however, that upon the consummation of the initial
business combination, Maker shall repay the principal balance of this Note out
of the proceeds released to Maker from the Trust Account.

 

13.    Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of Maker and Payee.

 

14.    Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.

 

15.    Conversion.

 

(a) Notwithstanding anything contained in this Note to the contrary, at Payee’s
option, at any time prior to payment in full of the principal balance of this
Note, Payee may elect to convert all or any portion of the unpaid principal
balance of this Note into that number of units, each unit consisting of one
ordinary share of the Maker and one warrant exercisable for one ordinary share
of the Maker (the “Conversion Units”), equal to: (x) the portion of the
principal amount of this Note being converted pursuant to this Section 15,
divided by (y) $10.00, rounded up to the nearest whole number of units. The
Conversion Units shall be identical to the units issued by the Maker to the
Payee in a private placement upon consummation of the Maker’s initial public
offering. The Conversion Units and their underlying securities, and any other
equity security of Maker issued or issuable with respect to the foregoing by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, amalgamation, consolidation or reorganization, shall
be entitled to the registration rights set forth in Section 16 hereof.

 

(b) Upon any complete or partial conversion of the principal amount of this
Note, (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) Payee shall surrender
and deliver this Note, duly endorsed, to Maker or such other address which Maker
shall designate against delivery of the Conversion Units, (iii) Maker shall
promptly deliver a new duly executed Note to Payee in the principal amount that
remains outstanding, if any, after any such conversion and (iv) in exchange for
all or any portion of the surrendered Note, Maker shall, at the direction of
Payee, deliver to Payee (or its members or their respective affiliates) (Payee
or such other persons, the “Holders”) the Conversion Units, which shall bear
such legends as are required, in the opinion of counsel to Maker or by any other
agreement between Maker and Payee and applicable state and federal securities
laws.

 

(c) The Holders shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Conversion Units upon conversion of
this Note pursuant hereto; provided, however, that the Holders shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Holders in connection with any such conversion.

 

(d) The Conversion Units shall not be issued upon conversion of this Note unless
such issuance and such conversion comply with all applicable provisions of law.
The conversion of this Note into Conversion Units shall be subject to the
approval of the shareholders of the Maker.

 

  16. Registration Rights.

 

(a) Reference is made to that certain Registration Rights Agreement between
Maker and the parties thereto, dated as of August 20, 2018 (the “Registration
Rights Agreement”). All capitalized terms used in this Section 16 shall have the
same meanings ascribed to them in the Registration Rights Agreement.

 



 

 

 

(b) The Holders shall be entitled to one Demand Registration, which shall be
subject to the same provisions as set forth in Section 2.1 of the Registration
Rights Agreement.

 

(c) The Holders shall also be entitled to include the Conversion Units and their
underlying securities in Piggyback Registrations, which shall be subject to the
same provisions as set forth in Section 2.2 of the Registration Rights
Agreement; provided, however, that in the event that an underwriter advises
Maker that the Maximum Number of Securities has been exceeded with respect to a
Piggyback Registration, the Holders shall not have any priority for inclusion in
such Piggyback Registration.

 

(d) Except as set forth above, the Holders and Maker, as applicable, shall have
all of the same rights, duties and obligations set forth in the Registration
Rights Agreement.

 

 

 

[Signature Page Follows]

  

 

 



  

 

         IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has
caused this Note to be duly executed by the undersigned as of the day and year
first above written.

 

 

  TENZING ACQUISITION CORP.             By:   /s/ Rahul Nayar       Name: Rahul
Nayar       Title: Chief Executive Officer  

  

 

 

[Signature Page to Promissory Note]

 



 

 

 